Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detector device with a plurality of detector units , each of which an infrared sensitive sensor section and an associated metamaterial resonator section having a specific spectral resonance line , wherein spectral resonance lines of resonator sections have different frequencies within the infrared spectral range, wherein the detector device is arranged for receiving the measuring light directed through the sample to the resonator sections and for subsequent sensing the measuring light by the sensor sections , wherein an output of each of the sensor sections depends on the absorption of the sample at frequency of the spectral resonance line of the associated resonator section , and - a calculation device being arranged for providing at least one absorption characteristic of the sample on the basis of the output of the sensor sections, claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 1-42 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search Sinclair et al. (US 20170063039 A1)[cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the measuring light is transmitted through the sample to the resonator sections and subsequently sensed by the sensor sections , wherein an output of each of the sensor sections depends on the absorption of the sample at frequency of the spectral resonance line of the associated resonator section , and - providing at least one absorption characteristic of the sample on the basis of the output of the sensor sections , - the sample is arranged for providing near field coupling of electronic states of the sample and photonic resonator states of the resonator sections , wherein, for each of the resonator sections , a resonance line attenuation is created, which is determined by a complex refractive index of the sample at the frequency of the spectral resonance line of the resonator section , and - the output of each of the sensor sections is determined by the resonance line attenuation of the associated resonator section” along with all other limitations of the claim. 
As to claim 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the detector device is arranged for receiving the measuring light directed through the sample to the resonator sections and for subsequent sensing the measuring light by the sensor sections , wherein an output of each of the sensor sections depends on the absorption of the sample at frequency of the spectral resonance line of the associated resonator section , and - a calculation device being arranged for providing at least one absorption characteristic of the sample on the basis of the output of the sensor sections, - the resonator sections are arranged for accommodating the sample such that near field coupling of electronic states of the sample and photonic resonator states of the resonator sections is provided, wherein the near field coupling is capable of creating a resonance line attenuation of each of the resonator sections , which is determined by a complex refractive index of the sample at the frequency of the spectral resonance line of the resonator section , and - the sensor sections are arranged for providing the output which is determined by the resonance line attenuation of the associated resonator section” along with all other limitations of the claim. 

Sinclair only teaches: FIGS. 1(a) and 1(b). An exemplary resonator design starts with a simple cubic resonator similar to the dielectric resonators demonstrated in J. C. Ginn et al. See J. C. Ginn et al., Physical Review Letters 108(9), 097402 (2012). For an isolated resonator, such a high-symmetry geometry leads to orthogonal, but degenerate, sets of electric and magnetic dipole modes oriented along the x-, y-, and z-directions (along with other higher order multipoles)…¶0024; FIG. 3 shows the reflectivity spectrum of the germanium resonator array under x-polarized incidence obtained from a Finite Difference Time Domain (FDTD) simulation. Several extremely narrow Fano resonances are observed--the transmission spectrum (not shown) exhibits complementary (pass-band) transmission resonances. Note that the Ge properties used in the simulations included the appropriate material absorptive loss values…¶0026.

Claims 2-19 and 21-42 are allowable due to their dependencies. 
The closest references, Sinclair et al. and Pipino et al. (US 2011/0080579 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886






	/MD M RAHMAN/           Primary Examiner, Art Unit 2886